DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art (AAPA) in view of US patent application number 2011/0017161 to Yasui et al. (Yasui), US patent number 6,085,705 to Vorih and US patent application publication number 2016/0084118 to Nichols.
Regarding claim 1:
AAPA discloses:
A method for setting lash on a rocker arm assembly having a lost motion stroke (figure 2), the method comprising: 
providing a rocker arm (120) having a lost motion shaft (166) including a collar (176), the lost motion shaft being biased toward a valve bridge (122) by a lost motion spring (167), the lost motion shaft being configured to translate along a bore (168) defined in the rocker arm; 
inserting a feeler gage (158A) in an area between the e-foot (126) and a valve bridge (122); and 
adjusting an adjusting screw (150) until a desired lash is attained (¶0018, “During lash setting on the rocker arm assembly 10 a feeler gage 54 is placed in an area 58 between the e-foot 26 and the valve bridge 22. No forces are acting on the rocker arm 20 until when the lash is set at the proper value. When lash is set, the feeler gage 54 will be slightly pinched between the e-foot 26 and the bridge 22 by the reaction force of the valve springs 44, 46 to the valve opening”).  
AAPA fails to disclose:
Inserting a feeler gage in an area between the collar and the rocker arm;

Yasui discloses:
A rocker arm (figure 12) with a setting member (25) that is located between a collar (63) and the rocker arm (47). The purpose of setting member is to set the initial position of the adjusting screw (¶0115, “When a static axial load is applied to the adjusting screw 57 that tends to push in the adjusting screw 57, the adjusting screw 57 is prevented from rotating by the frictional resistance between the pressure flanks 60 of the external thread 56 and the internal thread 55.”) Further, the setting member is removed after the position is set (¶0098, “Then as shown in FIG. 6, the initial setting member 25 is pulled out from between the head 23 of the adjusting screw 17 and the nut member 14, thus releasing the initial set position.”).
Vorih discloses:
A valve bridge including a recessed wall (see figure 1 below, elements A, B, C and D and column 5, lines 50-55, “a pivot point 210 (which may or may not be recessed in the bridge)”).
Nichols discloses:
	A valve bridge (figure 4) that includes a recess (48) with a surrounding wall in the center of the valve bridge. Further, the wall of the recess or side of the 64) to reduce the overall weight of the valve bridge (¶0034). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA to insert the feeler gauge in an area between the collar and the rocker arm instead of between the e-foot and the valve bridge (as taught by the AAPA) as taught by Yasui to set the initial lash of the adjusting screw (¶0115).
Further, one of ordinary skill in the art would recognize that there are a number or places on a rocker arm where the relative gaps between adjacent parts can be measured as an indication of clearance. The use of feeler gauges for adjustment is notoriously known in the mechanical arts (i.e. setting spark plug gaps) to provide a proper adjustment.
One of ordinary skill would recognize that the insertion of a feeler gauge between collar 176 and the rocker arm 120 would be another area where the adjustment could be accomplished.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Yasui to include a recessed wall on the valve bridge (including a front wall, a rear wall, and a side wall) as taught by Vorih to provide a contact point on the valve bridge (Vorih, column 5, lines 50-55).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA to include a recess/opening on the side of the valve bridge (which would also add a hole in the side of the recessed side wall incorporated from Vorih) as taught by Nichols for the purpose of reducing the overall weight of the valve bridge (Nichols, ¶0115).

    PNG
    media_image1.png
    321
    435
    media_image1.png
    Greyscale

Figure 1 - from Vorih, figure 3, annotated by the examiner with reference letters
Regarding claim 2:
The 35 USC 103 rejection of claim 1 by the AAPA, Yasui, Vorih and Nichols includes the following:
The method of claim 1, wherein adjusting the adjusting screw until the desired lash is attained further comprises: 
verifying the feeler gage is slightly pinched (AAPA, paragraph 18, “When lash is set, the feeler gage 54 will be slightly pinched”) between the collar and the rocker arm (feeler gage between the collar and the rocker arm incorporated from Yasui into the AAPA).  

Regarding claim 3:
The 35 USC 103 rejection of claim 1 by the AAPA, Yasui, Vorih and Nichols includes the following:
The method of claim 2, wherein adjusting the adjusting screw until the desired lash is attained comprises: moving the collar and rocker arm toward each other and the feeler gage (see comments below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of the AAPA and Yasui would yield this method step. The AAPA already teaches pinching a feeler gauge between two structures in order to control the lash between those two structures (AAPA, ¶0018, “When lash is set, the feeler gage 54 will be slightly pinched”). With the modification of Yasui of controlling lash of an adjustment screw by controlling the distance between a collar of the adjustment screw and the rocker arm, modifying the AAPA to use the feeler gauge between the collar of the adjustment screw and the rocker arm results in this function since the function of the feeler gage requires the feeler gage to be pinched between the collar and the rocker arm in order to control lash of the adjustment screw.  

Regarding claim 4:
The 35 USC 103 rejection of claim 3 by the AAPA, Yasui, Vorih and Nichols includes the following:
The method of claim 1, wherein adjusting the adjusting screw until the desired lash is attained comprises: moving the lost motion shaft toward the rocker arm against a bias of the lost motion spring (see step of moving the collar relative to the rocker arm as taught by Yasui and incorporated into the AAPA in the 35 USC 103 rejection of claim 3, moving the collar to the rocker arm would also include moving the lost motion shaft toward the rocker arm against the bias of the lost motion spring).  

Regarding claim 5:
The 35 USC 103 rejection of claim 3 by the AAPA, Yasui, Vorih and Nichols includes the following:
The method of claim 1, wherein adjusting the adjusting screw until the desired lash is attained comprises: concurrently engaging the collar and the rocker arm with the feeler gage (see the 35 USC 103 rejection of claim 3 above, moving the roller and rocker arm toward each other with the feeler gauge in between).  

Regarding claim 7:
AAPA discloses:
The method of claim 1, further comprising: locating an e-foot (figure 2, element 126) disposed on the lost motion shaft (166) onto the valve bridge (22) during the inserting (see figure 2).  

Regarding claim 8:
The 35 USC 103 rejection of claim 3 by the AAPA, Yasui, Vorih and Nichols includes the following:
the nesting area is within the wall recessed wall incorporated into the AAPA from Vorih) defined by the wall (the raised wall is the equivalent of the recessed wall portion incorporated into the AAPA from Vorih) extending from the valve bridge.  

Regarding claim 9:
The 35 USC 103 rejection of claim 3 by the AAPA, Yasui, Vorih and Nichols includes the following:
The method of claim 8, wherein positioning the e-foot onto the nesting area includes locating the e-foot onto the nesting area, the nesting area (see the nesting area surrounded by the raised wall portion incorporated into the AAPA from Vorih) being bounded by the front wall, the rear wall, and the side wall (see the raised wall portion incorporated into the AAPA from Vorih that includes the front wall, the rear wall, and the side wall).  

Response to Arguments
Applicant’s arguments, see remarks, filed 5/20/21, with respect to the rejection(s) of claim(s) 1-5 and 7-9 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the AAPA, Vorih and Nichols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746